      Case: 1:19-cv-01765 Document #: 66 Filed: 04/08/20 Page 1 of 1 PageID #:508




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )      Case No. 1:19-cv-1765
v.                                             )
                                               )      Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )      Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                             SATISFACTION OF JUDGEMENT

        Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe           Store Name                            Store ID
 79            furnishing Store                      1853265


dismisses them from the suit with prejudice.

Dated this 8th Day of April 2020.              Respectfully submitted,


                                               By:      s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record
                                                      Counsel for Plaintiff

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
